DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Election/Restrictions
Applicant’s election of Invention I, drawn to the apparatuses in claims 1-25 and 27, in the reply filed 7/8/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Applicant has cancelled all claims directed to Invention II, thus the Restriction Requirement mailed 5/10/2022 is withdrawn in part. The election of species requirement portion of the Restriction remains in effect, as is detailed below.

Applicant's election with traverse of Species A (drawn to claims 1, 2, 4-20, 23-27, and 27) in the reply filed on 7/8/2022 is acknowledged.  The traversal is on the ground(s) that searching all species A-D together does not present a serious search burden on the Examiner.  This is not found persuasive because, despite overlapping subject matter, the unique features and advantages of each embodiment require differing search strategies (e.g., syntaxes) that would create a serious burden if examined together.
The requirement is still deemed proper and is therefore made FINAL.

Applicant has withdrawn claims 3 and 21-22 in the reply field 7/8/2022, thus no further action is required by the Examiner.

Claim Status
Claims 1-25 and 27 are pending.
Claims 3 and 21-22 are withdrawn.
Claim 26 is cancelled.
Claims 1-2, 4-20, 23-25, and 27 have been examined herein.

Specification
The abstract of the disclosure is objected to because it implies the disclosed invention has merits over the art. In particular, the first sentence creates the implication that a fault exists within the current art, and the “[a]ccordingly” opening of the second sentence implies that the disclosed invention overcomes such faults. See MPEP § 608.01(b). 
The Examiner suggests deleting the first sentence as well as the word “Accordingly” of the second sentence to bring the abstract into compliance.

Claim Objections
Claims 1 and 5 are objected to because of the following informalities:
Regarding claim 1, line 4 should be amended to “an RF power stage” to correct the grammatical informality.
Regarding claim 5, the comma after “comprises” should be deleted as unnecessary.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: the “controller” in claim 1. 
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof (see below).

The “controller” is interpreted structurally to comprise a digital control portion and an analogue control portion (see par. [0008] of the instant publication ‘529, also Fig. 1, #18 comprising #20 and #22) with a communication link between the two (par. [0093] and Fig. 1, #19), but is devoid of any programming of its own (all contained within the digital control portion, thus is the only component whose function can be interpreted as structural).

If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

In accordance with the above, the Examiner notes that the only element of the claim that comprises any particular programming to perform any function is the “digital control portion”. Thus the only limitations of the claims that are interpreted as structural are those that are recited similar to “wherein the digital control portion is configured to…”. All other recitations of function are interpreted as an intended use of the apparatus, and are given patentable weight to the extent that the prior art would be capable of performing the intended use. See MPEP 2114(II).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 24, the limitation “wherein the analogue feedback path comprises a more responsive critical path than the digital feedback path” is regarded as indefinite due to the phrase “more responsive”. The term “more responsive” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
In the interest of compact and expedited prosecution, the Examiner interprets the claim as reading: “wherein the analogue feedback path comprises a responsive path, wherein the analogue…”

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5-17, 24-25, and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Coumou (US Pub. 2017/0018926).
Regarding claim 1, Coumou teaches a radio-frequency (RF) power generator ([0040] and Fig. 1, RF power source #12) comprising: an output configured to output an RF power signal ([0040] and Fig. 1, RF power output of power amplifier #20); a signal generator to generate an RF input signal ([0044] and Fig. 1, power control module #40 generates power signal); an RF power stage which receives the RF input signal and generates an amplified RF power signal at its output ([0040] and Fig. 1, power amplifier #20 receives signal from #40); at least one sampler configured to sample the RF signal at the output of the RF power stage ([0041] and Fig. 1, sensors #26); a controller comprising a digital control portion and an analogue control portion ([0041] and Fig. 1, scaling module #32 receives signals from sensors #26 that include analog and digital sensors), an analogue feedback path between the at least one sampler and the controller enabling an analogue signal representation of a signal from the at least one sampler to be provided to the controller ([0041] and Fig. 1, sensor signals #30 from an analog sensor of #26 sent to module #32), and a digital feedback path between the at least one sampler and the controller enabling a digital signal representation of the signal from the at least one sampler to be provided to the controller ([0041] and Fig. 1, sensor signals #30 from a digital sensor of #26 sent to module #32); wherein the controller is configured to adjust the RF power signal at the output of the RF generator from a first state into a second state based on the analogue signal representation or the digital signal representation ([0042]: module #32 generates a power feedback signal #34, which is used to vary the power, voltage output, current, or phase difference).

Regarding claim 5, Coumou teaches wherein the at least one sampler comprises at least one VI probe (Coumou – [0041]: sensors may comprise voltage or current sensors).

Regarding claim 6, Coumou teaches wherein the digital feedback path ([0041] and Fig. 1, sensor signals #30 from a digital sensor of #26 sent to module #32) comprises at least one analogue-to-digital converter (Coumou – [0041]: sensors #26 may include analog-to-digital converters, which act on the RF signal pathway) configured to generate the digital signal representation of the signal from the at least one sampler (Coumou – [0041] and based upon the disclosed capabilities of the ADC).

Regarding claim 7, Coumou teaches wherein the digital control portion of the controller ([0041] and Fig. 1, scaling module #32 receives signals from sensors #26 that include digital sensors) is configured to acquire the digital signal representation (see Fig. 1, signals #30 to module #32), and to adjust the RF input signal of the RF power stage voltage level based on the digital signal representation ([0042]-[0044]: scaling modules generates a power feedback signal, which is sent through summer #36 to power control module #40 to regulate the RF power).

Regarding claim 8, the entire claim limitation is merely an intended use and is given patentable weight to the extent that the prior art is capable of performing the intended use. See MPEP 2114(II). The instant disclosure does not describe wherein this functionality requires any particular structure or configuration beyond simply being an analog-to-digital converter. As such, since Coumou teaches an analogue-to-digital converter (Coumou – [0041]: sensors #26 may include analog-to-digital converters), Coumou would be capable of oversampling the signal as claimed.

Regarding claim 9, Coumou teaches a digital-to-analogue converter configured to control the RF input signal (Coumou – [0041]: sensors #26 may include analog-to-digital converters, which act on the RF signal pathway).

Regarding claim 10, Coumou teaches a digital-to-analogue converter configured to control the RF power stage (Coumou – [0041]: sensors #26 may include analog-to-digital converters, which act on the RF signal pathway to the elements #32, #36, #40, #20).

Regarding claim 11, Coumou teaches wherein the digital control portion of the controller ([0041] and Fig. 1, scaling module #32 receives signals from sensors #26 that include digital sensors) is configured to acquire the digital signal representation (see Fig. 1, signals #30 to module #32), and to detect whether the signal at the output of the RF power stage represents a normal operating condition or a fault condition ([0042-[0044]: signal sent by scaling module #32 to power control module #40 can be an error signal relating to a difference in power condition).

Regarding claim 12, the entire claim limitation is merely an intended use and is given patentable weight to the extent that the prior art is capable of performing the intended use. See MPEP 2114(II). Coumou teaches an analog control portion that detects information coming from the RF power stage (Coumou – [0041] and see Fig. 1), thus would be capable of detecting a normal operating condition or fault condition.

Regarding claim 13, the entire claim limitation is merely an intended use and is given patentable weight to the extent that the prior art is capable of performing the intended use. See MPEP 2114(II). The Coumou apparatus relates to RF power delivery for a plasma chamber (Coumou – [0039]) where arcing conditions are possible, and the power delivery can vary in at least voltage and/or current (Coumou – [0041]), thus the apparatus as disclosed by Coumou would be capable of generating first/second expected states and an arcing fault condition as required by the claim.

Regarding claim 14, Coumou teaches wherein the digital control portion of the controller ([0041] and Fig. 1, scaling module #32 receives signals from sensors #26 that include digital sensors) is configured to perform a digital comparison of the digital signal representation by comparing the digital signal representation with stored digital signals defining a plurality of fault conditions ([0042]-[0043]: power feedback signal comprises current, phase difference, voltage information that is checked against a setpoint signal #38 to generate an error signal), and wherein the digital control portion of the controller is configured to adjust the RF signal at the RF output from the first state into the second state based on a result of the digital comparison ([0044]: power control module receives the error signal to regulate power out of the amplifier #20 by adjusting the power; i.e. from a first-second state).

Regarding claim 15, the entire claim limitation is merely an intended use and is given patentable weight to the extent that the prior art is capable of performing the intended use. See MPEP 2114(II). The Coumou apparatus contains all structural components of the apparatus and, as set forth in regards to claim 13, would be capable of generating a plurality of states, thus is capable of performing the steps of the instant claim.

Regarding claim 16, the entire claim limitation is merely an intended use and is given patentable weight to the extent that the prior art is capable of performing the intended use. See MPEP 2114(II). The Coumou apparatus contains all structural components of the apparatus (an analog and digital control portion, as claimed), thus is capable of performing the steps of the instant claim.

Regarding claim 17, the entire claim limitation is merely an intended use and is given patentable weight to the extent that the prior art is capable of performing the intended use. See MPEP 2114(II). The Coumou apparatus contains all structural components of the apparatus wherein each and every element of the apparatus is electrically connected, thus the Coumou apparatus would be capable of performing the steps of the instant claim.

Regarding claim 24, Coumou teaches wherein the analogue feedback path ([0041] and Fig. 1, sensor signals #30 from an analog sensor of #26 sent to module #32) comprises a responsive path ([0041]: sensors sent to module #32 for analysis and use in power correction – a response), and teaches an analogue-to-digital converter (Coumou – [0041]: sensors #26 may include analog-to-digital converters, which act on the RF signal pathway).
The remainder of the claim is merely an intended use and is given patentable weight to the extent that the prior art is capable of performing the intended use. See MPEP 2114(II). The Coumou apparatus contains all structural components of the apparatus wherein each and every element of the apparatus is electrically connected, thus the Coumou apparatus would be capable of performing the steps of the instant claim.

Regarding claim 25, Coumou teaches a plasma processing system ([0039] and Fig. 1, RF power system #10 for plasma chambers #16n) comprising: a generator according to claim 1 (see as set forth above), and a semiconductor processing module configured to receive an RF signal from the generator ([0039] and Fig. 1, loads #16n may be a plasma chamber or electrodes of a plasma chamber).

Regarding claim 27, the entire claim limitation is merely an intended use and is given patentable weight to the extent that the prior art is capable of performing the intended use. See MPEP 2114(II). The Coumou apparatus relates to RF power delivery for a plasma chamber (Coumou – [0039]) where arcing conditions are possible, and the power delivery can vary in at least voltage and/or current (Coumou – [0041]), thus the apparatus as disclosed by Coumou would be capable of generating first/second expected states and an arcing fault condition as required by the claim.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Coumou (US Pub. 2017/0018926), as applied to claims 1, 5-17, 24-25, and 27 above.
The limitations of claims 1, 5-17, 24-25, and 27 are set forth above.
Regarding claim 2, Coumou teaches wherein the at least one sampler comprises first and second samplers connected to the output of the RF power stage, wherein the first sampler provides a pre-digitized signal for the digital feedback path and the second sampler provides the analogue signal representation from the at least one sampler to the analogue feedback path.

Coumou does not explicitly teach wherein the first and second samplers are connected in cascade (series).
However, the Examiner notes that the level of ordinary skill in the plasma CVD arts is reasonably high, encompassing mechanical, electrical, and chemical expertise to create highly complex products in carefully controlled environments. Additionally, the Examiner notes that in Coumou (Fig. 1, see sensors #26), multiple sensors are to be disposed inside element #26, and can only be wired in series (cascade) or in parallel – the entirety of the genus. Additionally, the Examiner notes that the electrical advantages and disadvantages of series or parallel configurations are well-known in the art, and thus carry a high degree of predictability in either implementation.
Based on the evidence as a whole, the Examiner asserts it would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to arrange the sensors of Coumou in cascade (series) since it is one of two possible species that are possible in the genus disclosed by Coumou and would result in a predictable outcome. See MPEP 2144.08.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Coumou (US Pub. 2017/0018926), as applied to claims 1, 5-17, 24-25, and 27 above, further in view of Stimson (US Patent 5,629,653).
The limitations of claims 1, 4-17, 24-25, and 27 are set forth above.
Regarding claim 4, Coumou does not teach wherein the at least one sampler is configured to provide a forward RF signal and a reflected RF signal to the analogue feedback path or the digital feedback path (par. [0017] of the instant publication describes this capability as stemming from a directional coupler, which Coumou does not teach).
However, Stimson teaches wherein at least one sampler (Stimson – C3, L46 and Fig. 2, RF detector circuit #32) is configured to provide a forward RF signal and a reflected RF signal (Stimson – C3, L48 and Fig. 2, comprises dual directional coupler #50; see Abstract) to a feedback path (as taught by Coumou above).
Coumou and Stimson both teach PECVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the sampler of Coumou to comprise the dual directional coupler of Stimson in order to quickly react to any changes in process conditions (Stimson – C1, L30-35) and to operate in response to extreme operating conditions (Stimson – C2, L43-46).

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Coumou (US Pub. 2017/0018926), as applied to claims 1, 5-17, 24-25, and 27 above, further in view of Johnson (US Patent 6,332,961).
The limitations of claims 1, 5-17, 24-25, and 27 are set forth above.
Regarding claim 18, Coumou does not teach wherein the digital control portion of the controller is configured, upon receipt of the interrupt signal, to pause or to reduce an extent of digital control of the generator for a predefined time, or until a pause signal condition in the generator is met.
However, Johnson teaches wherein a controller is configured, upon receipt of the interrupt signal, to pause digital control of the generator for a predefined time (Johnson – C7, L17-26: plasma controller with central processing unit #77B can command a power controller #77C to reduce the power or shut down an RF power source in response to an amplitude fault condition).
Coumou and Johnson both teach PECVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to configure the Coumou apparatus to comprise the interrupt method of Johnson in order to automatically prevent severe damaging arcing (Johnson – C16, L40-57), which can degrade a target object (Johnson – C2, L5-22).

Regarding claim 19, Coumou does not teach wherein the digital control portion is configured to restore digital control of the controller upon cessation of the interrupt signal, or until a restore signal condition in the generator is met.
However, Johnson teaches wherein the digital control portion is configured to restore digital control of the controller when a restore signal condition in the generator is met (Johnson – C7, L35-45: central processing unit sends commands to the power controller to turn RF power sources on/off, or change the amount of power provided; see also C18, L35-46: time delay introduced to temporarily shut down plasma).
Coumou and Johnson both teach PECVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to configure the Coumou apparatus to comprise the interrupt method of Johnson in order to automatically prevent severe damaging arcing (Johnson – C16, L40-57), which can degrade a target object (Johnson – C2, L5-22).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Coumou (US Pub. 2017/0018926), as applied to claims 1, 5-17, 24-25, and 27 above, further in view of Joshi (US Pub. 2007/0008745).
The limitations of claims 1, 5-17, 24-25, and 27 are set forth above.
Regarding claim 20, Coumou does not teach wherein the digital control portion comprises one or more of a microprocessor, an embedded processor or embedded computer, programmable logic, or a digital signal processor configured to receive the digital signal representation from the digital feedback path (emphasis added to show feature not taught by Coumou, the architecture of Coumou allows for receiving the digital signal as set forth above).
However, Joshi teaches wherein a digital controller for an power supply comprises a digital signal processor (Joshi – [0020]).
Coumou and Joshi both teach aspects of power supply, thus are considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the digital control portion of Coumou to comprise the digital signal processor of Joshi in order to make the control system generally time and temperature invariant (Joshi – [0020]).

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Coumou (US Pub. 2017/0018926), as applied to claims 1, 5-17, 24-25, and 27 above, further in view of Pipitone (US Pub. 2009/0045046).
The limitations of claims 1, 5-17, 24-25, and 27 are set forth above.
Regarding claim 23, Coumou does not teach the additional limitations of the claim.
However, Pipitone teaches wherein the analogue control portion of the controller further comprises: a peak detector (Pipitone – [0021] and Fig. 1A, signal conditioner #156 comprises a peak detector #164, see also Fig. 2) configured to receive the signal and generate a peak-detection signal (Pipitone – [0021]); a threshold voltage generator controlled by the digital control portion of the controller configured to generate a threshold voltage (Pipitone – [[0031]: process controller generates an arc detection comparison threshold for the comparators; includes voltage); and a first comparator (Pipitone – [0021] and Fig. 1B, comparator #158) configured to compare the peak-detection signal and the threshold voltage (Pipitone – [0021], compares the magnitude of the output signal to a predetermined threshold value), and to generate a high comparator output signal if the peak-detection signal exceeds the threshold voltage, or vice versa, wherein the high comparator output signal is used as an interrupt signal (Pipitone – [0021]: reactor controller #152 responds to the flagging signal from the comparator to shut down power generators of the reactor).
Coumou and Pipitone both teach plasma apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the analogue control portion of Coumou to comprise the peak detector and comparator of Pipitone in order to enable wafer-level arc detection to avoid damage to workpieces (Pipitone – [0002]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Setoyama (US Patent 5,116,482) teaches an RF power supply with sensors and a feedback procedure (Fig. 1). Coumou (US Pub. 2006/0232471) teaches an apparatus for RF power supply sensing and control (Fig. 1A).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kurt Sweely whose telephone number is (571)272-8482. The examiner can normally be reached Monday - Friday, 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on (571)-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kurt Sweely/Examiner, Art Unit 1718              

/Benjamin Kendall/Primary Examiner, Art Unit 1718